Voto particular disidente emitido por el
Juez Asociado Señor Estrella Martínez.
Ante la etapa en que se encuentra este caso, considero que debimos paralizarlo y pautar los requisitos que deben concurrir para procesar nuevamente a ciudadanos que se beneficiaron, con conocimiento, de una absolución fraudulenta. Específicamente, requeriría al Estado que de-muestre, no solo que el acusado estuvo involucrado y re-sultó convicto por el esquema de fraude o soborno —como en efecto ocurrió en este caso—, sino también la existencia de una relación causal entre el fraude o soborno cometido por el acusado y la absolución de este en el primer caso y que a base de la evidencia desfilada en el primer proceso judicial el juzgador o el jurado debió encontrar culpable al acusado de la conducta por la cual resultó absuelto. Ello, ante la realidad de que las dimensiones de la garantía constitucional contra la doble exposición son tan amplias *359que no podemos limitarnos meramente a constatar la exis-tencia de fraude. Debemos, además, indagar la aplicabili-dad de la vertiente de protección dirigida a evitar que el Estado tenga una segunda oportunidad indebida para pre-sentar nueva prueba y tomar ventaja de lo acontecido en el primer proceso. Esa protección la tiene cualquier ciuda-dano, incluso aquel que ha participado en un repudiable esquema de corrupción judicial.
Ante ese cuadro, disiento de la acción de confirmar, sin más, el dictamen emitido por el Tribunal de Apelaciones, provocada por este Tribunal encontrarse igualmente dividido. En su lugar, paralizaría y expediría el recurso ante nuestra consideración, con miras a revocar la deter-minación del foro apelativo intermedio, y devolver el caso al foro primario para la celebración de una vista en la cual el Estado establezca, de acuerdo con los criterios antes es-bozados, si en este caso no se activa la garantía constitu-cional contra la doble exposición.
Repasemos sucintamente los hechos y trámites procesa-les que originaron la controversia ante este Tribunal.
I
Por motivo de unos alegados hechos acaecidos en junio de 2012, el 1 de julio del mismo año, el Ministerio Público presentó cargos criminales contra el Sr. Lutgardo Acevedo López (señor Acevedo López o peticionario). Específicamente, le imputó infringir los Arts. 109 y 252 del Código Penal de 2004 (33 LPRA ants. secs. 4737 y 4880), y el Art. 7.01 de la Ley Núm. 22 de 7 de enero de 2000, conocida como Ley de Vehículos y Tránsito de Puerto Rico, 9 LPRA sec. 5201 (ed. 2006). Celebrado el juicio por tribunal de derecho, el 27 de marzo de 2013, el entonces juez Manuel Acevedo Hernández (exjuez Acevedo Hernández) absolvió al peticionario de todos los cargos presentados.
Tras varios incidentes procesales, entre los cuales se in-*360cluyen la admisión de culpabilidad ante el foro federal del señor Acevedo López por haber sobornado al exjuez Acevedo Hernández, así como la determinación del foro federal mediante la cual se encontró culpable al exjuez Acevedo Hernández de los delitos de conspiración y recibir soborno, el 24 de marzo de 2015, el Ministerio Público presentó nue-vamente denuncias contra el señor Acevedo López por los mismos delitos enumerados. Celebrada la correspondiente lectura de acusación, el señor Acevedo López solicitó la des-estimación de los cargos imputados al amparo de la Regla 64(e) de Procedimiento Criminal, 34 LPRA Ap. II, la cual recoge la protección constitucional contra la doble exposición. En esencia, alegó que había sido juzgado bajo su mismo nombre, por un tribunal con jurisdicción y con un pliego acusatorio válido por los mismos delitos que nue-vamente pesaban en su contra. A tales efectos, argüyó que reunía los criterios requeridos por la jurisprudencia para que se activara la protección contra la doble exposición.
Por su parte, el Ministerio Público adujo que si bien el señor Acevedo López enfrentó un proceso judicial por los mismos delitos que se le vuelven a imputar, este nunca estuvo expuesto al riesgo que conlleva un proceso criminal. Esto, toda vez que indicó que contaba con evidencia suficiente para demostrar que el peticionario sobornó al exjuez Acevedo Hernández con el fin de que lo absolviera de todos los cargos criminales que se le atribuían. De esta forma, el Ministerio Público planteó que el señor Acevedo López estaba impedido de invocar la garantía constitucional contra la doble exposición debido al fraude que había cometido en el primer proceso judicial.
Ponderados los argumentos de las partes, el 2 de noviembre de 2015, el Tribunal de Primera Instancia emitió una resolución mediante la cual denegó la petición de des-estimación instada por el señor Acevedo López y, por ende, ordenó la continuación de los procedimientos. Inconforme, este solicitó reconsideración, pero fue denegada.
*361Así las cosas, el señor Acevedo López recurrió ante el Tribunal de Apelaciones. Evaluado el caso, el 28 de enero de 2016, el foro apelativo intermedio emitió una sentencia en la cual confirmó la determinación recurrida. En esencia, dictaminó que el señor Acevedo López nunca estuvo ex-puesto cuando enfrentó el procedimiento criminal presi-dido por el exjuez Acevedo Hernández. Concluyó que las sentencias absolutorias dictadas por este no fueron el re-sultado de un examen ponderado de la evidencia desfilada, sino la consecuencia de una negociación ilícita. Por ende, entendió que esos dictámenes eran nulos. Finalmente, el Tribunal de Apelaciones razonó que una absolución frau-dulenta, como resultado de un contubernio entre el acu-sado y el juez, constituye una excepción válida para que el Estado pueda encausar a un acusado por el mismo delito, sin que se active la garantía constitucional contra la doble exposición. Ante ello, el señor Acevedo López solicitó recon-sideración, pero fue declarada “no ha lugar”.
En desacuerdo, el peticionario recurrió ante este Tribunal mediante petición de certiorari. Además, presentó una Moción en Auxilio de Jurisdicción, en la cual solicitó la paralización inmediata de los procedimientos ante el foro primario. En su comparecencia, el señor Acevedo López reproduce los argumentos esgrimidos ante los foros recurri-dos con relación a que le cobija la protección contra la doble exposición.
Por su parte, el Ministerio Público, representado por la Oficina de la Procuradora General, presentó un escrito intitulado Urgente oposición a la expedición del auto y a la solicitud de paralización. En lo pertinente, aduce que el fallo del primer proceso judicial contra el señor Acevedo López carece de validez, puesto que se emitió a base de soborno, fraude, engaño, y contubernio. Por lo tanto, alega que ese resultado no puede ser legalmente vinculante. Ade-más, reitera que el señor Acevedo López nunca estuvo ex-puesto a un procedimiento penal anterior. Ello pues, argu-*362menta que el peticionario gozaba de la seguridad de que resultaría absuelto de los cargos imputados.
Examinado el recurso de certiorari presentado por el señor Acevedo López, este Tribunal se encuentra igualmente dividido. En consecuencia, y conforme con la Regla 4(a) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B, se emite una sentencia cuyo resultado es confirmar, sin más, el dictamen del Tribunal de Apelaciones.
Por entender que este Tribunal debió atender con pre-mura la controversia constitucional que presenta este caso, disiento y a continuación expreso los fundamentos que me mueven a ello.
rH hH
Como puede apreciarse, este caso gira en torno a un principio básico de nuestro acervo jurídico, esto es, el dere-cho constitucional de un ciudadano a no ser puesto en riesgo de ser castigado dos veces por el mismo delito. Esa garantía fundamental contra la doble exposición emana expresamente de varias fuentes jurídicas, entre las que se destacan las disposiciones diáfanas que a esos efectos sur-gen tanto de la Constitución de Estados Unidos como de la Constitución de Puerto Rico. En particular, nuestra Carta Magna consagra la referida salvaguarda al establecer que “[n]adie será puesto en riesgo de ser castigado dos veces por el mismo delito”. Art. II, Sec. 11, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 343. Por su parte, la Quinta Enmienda de la Constitución de Estados Unidos dispone, en lo pertinente, que nadie podrá “ser sometido por el mismo delito dos veces a un juicio”.(1) Emda. V, Const. EE. UU., LPRA, Tomo 1, ed. 2008, pág. 189. Véase, además, Ohio v. Johnson, 467 US 493 (1984).
*363A. Este Tribunal ha expresado que la finalidad de la aludida doctrina constitucional es evitar que el Estado abuse de su autoridad y hostigue al ciudadano con múlti-ples procedimientos, intentando condenarlo por la comi-sión de una misma conducta delictiva. Pueblo v. Santiago, 160 DPR 618, 627 (2003). Además, protege al ciudadano de vivir en la incertidumbre de que aun sin tener responsabilidad penal, pueda ser encontrado culpable en cualquier ocasión. Id., págs. 627-628. A su vez, la cláusula constitucional evita que el Estado tenga una segunda oportunidad para presentar prueba y tome ventaja de lo acontecido en el primer proceso judicial. Íd., pág. 628.
Es menester destacar que la garantía constitucional contra la doble exposición ampara al ciudadano en varias instancias, a saber: (1) contra ulterior exposición tras absolución por la misma ofensa; (2) contra ulterior exposición tras convicción por la misma ofensa; (3) contra ulterior exposición tras exposición anterior por la misma ofensa, y (4) contra castigos múltiples por la misma ofensa. Pueblo v. Santiago, supra, pág. 628; Pueblo v. Martínez Torres, 126 DPR 561, 568-569 (1990); Ohio v. Johnson, supra. Véase, además, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, T. II, pág. 354.
En el caso Pueblo v. Santiago, supra, este Tribunal delineó los requisitos que deben cumplirse para poder invo-car la cláusula constitucional contra la doble exposición, a saber: (1) que el procedimiento o la sanción a la que esté sujeto el ciudadano sean de naturaleza criminal o conlle-var el estigma o privación de libertad o propiedad; (2) que el juicio se haya iniciado o celebrado, que se efectúe bajo un pliego acusatorio válido y en un tribunal con jurisdicción, y (3) la existencia de un segundo proceso en el cual se pre-tenda procesar al acusado por la misma conducta delictiva por la cual ya fue convicto, absuelto o expuesto. Íd., págs. 628-629; Pueblo v. Sánchez Valle et al., 192 DPR 594, 602-*364603 (2015); Pueblo v. Martínez Torres, supra, pág. 568. Véase, además, O.E. Resumil, Práctica jurídica de Puerto Rico: derecho procesal penal, Orford, Butterworth Legal Publishers, 1993, Vol. II.
En fin, es oportuno indicar que, además de las proteccio-nes constitucionales expuestas, en nuestro ordenamiento ju-rídico existe una regla procesal criminal que permite la des-estimación de una denuncia o acusación al amparo del derecho a no ser castigado dos veces por el mismo delito. En particular, la Regla 64(e) de Procedimiento Criminal, supra, es clara a los fines de permitir la desestimación de una acu-sación o denuncia según el fundamento de “[q]ue el acusado ha sido convicto, o ha estado expuesto a serlo, o ha sido absuelto del delito que se le imputa”.
HH HH I—I
Ante el cuadro fáctico descrito, y tratándose de garan-tías constitucionales diáfanas y firmemente arraigadas, opino que el planteamiento de que en un primer proceso judicial la absolución del acusado se obtuvo mediante fraude o soborno por parte de éste, no debe derrotar auto-máticamente la protección constitucional contra la doble exposición y permitir un segundo proceso penal por los mismos delitos. Esto es, el fraude y el soborno, por sí solos, no deben hacer irreflexivamente nula aquella absolución obtenida en un primer proceso judicial y constituir una excepción —a ciegas— de la aludida norma constitucional.
La razón primordial de ello es que considero que la sola presencia de fraude o soborno en un primer proceso no im-plica necesariamente que un ciudadano no haya estado re-almente expuesto a ser castigado por los mismos delitos que se le imputan en un segundo proceso. De hecho, exis-ten casos en que el acusado que sobornó al juez para que este lo absolviera fue encontrado culpable de los delitos imputados por el mismo juez al que presuntamente *365sobornó. Véase I. Ayres, The Twin Faces of Judicial Corruption: Extortion and Bribery, 74 Denv. U.L. Rev. 1231 (1997). Del mismo modo, pueden existir casos en los cuales, a pesar del fraude o soborno, la absolución del acusado en el primer proceso bien pudo deberse a que el Estado no pudo probar el caso, según el estándar de prueba requerido.
Además, resulta preocupante no requerirle al Estado es-tablecer que, a base de la evidencia desfilada en el primer proceso judicial el juzgador que dirigió los procedimientos, debió encontrar culpable al acusado de la conducta por la cual resultó absuelto. Más aún, nótese que los limitados pro-nunciamientos emitidos por este Tribunal en Pueblo v. Santiago, supra, no contienen los lineamientos para establecer un adecuado balance entre el interés del Estado de procesar nuevamente a un ciudadano que obtuvo una absolución fraudulenta y las garantías constitucionales de este dirigi-das a no ser castigado dos veces por el mismo delito.
A. En mérito de lo expuesto, resultaba imperativo que este Tribunal se expresara y pautara unos criterios con el fin de evitar que, en circunstancias en las que se alegue que medió fraude o soborno por parte del acusado para obtener su absolución en un primer proceso judicial, se inactive automáticamente el derecho constitucional contra la doble exposición. A tales efectos, sostengo que para que no sea aplicable la salvaguarda constitucional contra la doble exposición, en razón de que medió fraude o soborno por parte del acusado para obtener su absolución en un primer proceso, deben concurrir varios requisitos, a saber: (1) el acusado tiene que haber estado involucrado en el esquema de fraude o soborno para obtener su absolución en el primer proceso judicial; (2) el acusado debe resultar convicto del delito de fraude o soborno relacionado a la absolución en el primer proceso judicial; (3) el Estado debe probar que existe una relación causal entre el fraude o soborno come-tido por el acusado y la absolución de este en el primer caso, y (4) el Estado debe establecer que a base de la evi-*366ciencia desfilada en el primer proceso judicial el juzgador que dirigió los procedimientos debió encontrar culpable al acusado de la conducta por la cual resultó absuelto. Véase D.S. Rudstein, Double Jeopardy and the Fraudulently-Obtained Acquittal, 60 Mo. L. Rev. 607 (1995).
IV
Por los fundamentos expuestos, disiento del dictamen emitido por este Tribunal. En su lugar, paralizaría los procedimientos ante el Tribunal de Primera Instancia y expediría el recurso de certiorari presentado. Ello con el fin de revocar el dictamen emitido por el Tribunal de Apelaciones y devolver el caso al foro primario para la celebración de una vista en la que el Estado demuestre la concurrencia de los criterios esbozados.
Habida cuenta de que nos encontramos ante un derecho constitucional firmemente reconocido en nuestro ordenamiento, considero inadecuado no paralizar los procedimientos en estos momentos y esperar a que concluya el juicio plenario contra el peticionario para entonces expresarnos. Tal proceder expondrá inadecuadamente al acusado a un segundo proceso penal por los mismos delitos sin antes examinar, a la luz de los criterios expuestos, si en este caso resulta inaplicable la garantía contra la doble exposición.

 El texto original lee como sigue: “nor shall any person be subject for the same offense to be twice put in jeopardy of life or limb”.